ROSE, Circuit Judge.
Is the owner of a design patent entitled to recover at least as much as $250 from one who has knowingly infringed thereon, even though the infringer’s profits from the wrongful use of the design have been much less than that sum and there has been no proof of damage to the patentee? Section 1 of the Act of February 4, 1887 (24 Stat. 387; Comp. St. § 9476), requires an affirmative answer. Pirkl v. Smith (C. C.) 42 Fed. 410; Untermeyer v. Freund, 58 Fed. 205, 7 C. C. A. 183. Since the cases above cited, the statute has been many times before the. court, and there ha.ve been in some respects differences as to its proper construction or application, but none as to the matter now in hand, upon which both its language and legislative history is too clear for controversy. Bush & Lane Piano Co. v. Becker Bros., 234 Fed. 79, 148 C. C. A. 95; House of Representatives Report No. 1966, Forty-Ninth Congress, First Session, volume 7. The District Court below was therefore in error in limiting the patentee’s recovery to $7.32, the amount of profit made by the infringer.
The decree appealed from must be reversed, and the cause remanded, in order that another may be entered in accordance with the views herein expressed.
Reversed.